PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/289,354
Filing Date: 28 Feb 2019
Appellant(s): Corbion Biotech, Inc.



__________________
Stephanie Lawley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/14/2022.

Every ground of rejection set forth in the Office action dated August 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 72-77, 79-80, 82-92, 104-107 stand rejected under 35 U.S.C. 103(a) as being unpatentable over JP409252707 in view of Xu et al., High Quality Biodiesel Production From a Microalga Chlorella protothecoides by Heterotrophic Growth in Fermenters,  Journal of Biotechnology 126 (2006) 499-507 (XU), JP409252707, and Johns et al, Effect of C/N ratio and aeration on the fatty acid composition of heterotrophic Chlorella sorokiniana, Journal of Applied Phycology 3: 203-209, 1991 (JOHNS).

Claim 72 recites a method of making a microalgal flour as a food ingredient, comprising:
(a)    providing microalgal cells containing at least 10% by dry weight triglyceride oil, wherein the microalgal cells are of the genus Chlorella;
(b)    disrupting the cells to provide particles having a particle size and reducing the particle size to produce an aqueous homogenate; and
	(c)    drying the homogenate to produce microalgal flour comprising at least 10% by dry weight triglyceride oil, wherein the triglyceride oil is 1-4% C18:0.
JP409252707 discloses that the addition of free flowing Chlorella powder or flour to bread (abstract). The addition of the Chlorella powder/flour results in a bread with an excellent texture and taste. Thus, a bread product with Chlorella has excellent organoleptic properties and is considered to satisfy the recitations of claims, especially when the claims fail to recite a recipe or specific product as a comparison to the claimed invention. The bread contains other ingredients such as a sugar. JP409252707 does not disclose the use of Chlorella protothecoides or the conditions used to culture the Chlorella protothecoides. 
XU teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph). It is also taught that can be used in food product (pg. 500, left column, first paragraph). Thus, XU provides microalgal cells as provided in (a ). 
Table 3 on page 504 shows that the heterotrophic cells have a minimal amount of moisture (i.e., 1.96% + 0.02). Thus, the cells are easily at least 10% by weight whether the cells are dry or wet form.
In the first paragraph on pg. 504, it is taught that the lipid soluble compounds are found in oil and mainly composed of oleic acid, linoleic acid (i.e, which is c18:2 and triglyceride oil form, not free form).  Table 5 on page 505 also teaches that small amounts of stearic acid are present (i.e., C18:0 in the form of C18H3602 and available). 
XU teaches (b) at pg. 501 at 2.4 in that microalgal oil was prepared by pulverization of heterotrophic cell powder in a mortar and extraction (i.e., a pressure disrupter).
In the first paragraph of pg. 500, it is taught that with the addition of the organic carbon source (glucose) to the medium and the decrease of the inorganic nitrogen source in the medium, the heterotrophic C. protothecoides was cultivated with the crude lipid content up to 55.2%, which was about four times that in photoautotrophic C. protothecoides.  Once grown these cells can be harvested and dried (pg. 500, 2.4). 
Thus, this teaches step (c ) with the exception that XU is silent as to producing 1-4% C18:0.
It would have been obvious to combine JP409252707 and XU, as JP409252707 teaches that one can produced baked goods with Chlorella and XU teaches a manner in which to produce large amounts of Chlorella. 
JOHNS teaches the effect of the carbon to nitrogen (C/N) ratio of the medium and the aeration rate on the lipid content and fatty acid composition of Chlorella sorokiniana was investigated using heterotrophic, batch culture. Both parameters had a significant effect (see abstract, Tables 2 and 3 on page 206).
Thus, it would have been obvious to vary the type and amount of oils and fatty acids produced by Chlorella as JOHNS teaches that these amounts can be varied by varying the C/N values in the medium.   Indeed, Xu and Johns work with the same genus of green algae as claimed i.e., – Chlorella and both XU and JOHNS teach Chlorella strains that produced similar lipids.   
Claim 73 recites that the microalgal cells are Chlorella protothecoides. XU teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotroohic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph).

Claim 74 recites that a method of making a microalgal powder as a food ingredient, comprising:
(a)    providing microalgal cells containing at least 10% by dry weight triglyceride oil, wherein the microalgal cells are of the genus Chlorella; and
(b)    drying the cells to produce microalgal powder comprising at least 10% by dry weight triglyceride oil, wherein the triglyceride oil is 1-4% C18:0.

JP409252707 discloses that the addition of free flowing Chlorella powder or flour to bread (abstract). The addition of the Chlorella powder/flour results in a bread with an excellent texture and taste. Thus, a bread product with Chlorella has excellent organoleptic properties and is considered to satisfy the recitations of claims, especially when the claims fail to recite a recipe or specific product as a comparison to the claimed invention. The bread contains other ingredients such as a sugar. JP409252707 does not disclose the use of Chlorella protothecoides or the conditions used to culture the Chlorella protothecoides. 
XU teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotroohic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph). It is also taught that can be used in food product (pg. 500, left column, first paragraph). Thus, XU provides microalgal cells as provided in (a ). 
Table 3 on page 504 shows that the heterotrophic cells have a minimal amount of moisture (i.e., 1.96% + 0.02). Thus, the cells are easily at least 10% by weight whether the cells are dry or wet form.
In the first paragraph on pg. 504, it is taught that the lipid soluble compounds are found in oil and mainly composed of oleic acid, linoleic acid (i.e, which is c18:2 and triglyceride oil form, not free form).  Table 5 on page 505 also teaches that small amounts of stearic acid are present (i.e., C18:0 in the form of C18H3602 and available). 
In the first paragraph of pg. 500, it is taught that with the addition of the organic carbon source (glucose) to the medium and the decrease of the inorganic nitrogen source in the medium, the heterotrophic C. protothecoides was cultivated with the crude lipid content up to 55.2%, which was about four times that in photoautotrophic C. protothecoides.  Once grown these cells can be harvested and dried (pg. 500, 2.4).  Thus, this teaches step (b ) with the exception that XU is silent as to producing 1-4% C18:0.
However, JOHNS teaches the effect of the carbon to nitrogen (C/N) ratio of the medium and the aeration rate on the lipid content and fatty acid composition of Chlorella sorokiniana was investigated using heterotrophic, batch culture. Both parameters had a significant effect (see abstract, Tables 2 and 3 on page 206). 
Thus, it would have been obvious to vary the type and amount of oils and fatty acids produced by Chlorella as JOHNS teaches that these amounts can be varied by varying the C/N values in the medium.   Indeed, Xu and Johns work with the same genus of green algae as claimed i.e., – Chlorella and both XU and JOHNS teach Chlorella strains that produced similar lipids.   

Claim 75 recites that the microalgal cells are Chlorella protothecoides. 
XU teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph).

Claim 76 recites further comprising separating the microalgal cells from culture media before disrupting the cells.
XU teaches on pg. 501 at 2.4 that Cells were harvested by centrifugation, washed with distilled water, and then dried by a freeze dryer. Microalgal oil was prepared by pulverization of heterotrophic cell powder (pg. 501, first paragraph of 2.4).  Thus, microalgal cells can then be pulverized. 


Claim 77 recites that the disruption is performed using a pressure disrupter, French press, or ball mill.
XU teaches on pg. 501 at 2.4 that microalgal oil was prepared by pulverization of heterotrophic cell powder in a mortar and extraction (i.e., a pressure disrupter).


Claim 79 recites that the microalgal cells contain from 50% to 70% by dry weight oil.
 Claim 82 recites that the microalgal flour of microalgal powder has a moisture content of 10% or less by weight.

In the first paragraph of pg. 500, it is taught that with the addition of the organic carbon source (glucose) to the medium and the decrease of the inorganic nitrogen source in the medium, the heterotrophic C. protothecoides was cultivated with the crude lipid content up to 55.2%, which was about four times that in photoautotrophic C. protothecoides. Indeed, Table 3 on page 504 shows that the heterotrophic cells have a minimal amount of moisture (i.e., 1.96% + 0.02). Indeed, the presence of moisture only reduced the overall dry weigh of the algae by a percentage point or so and well within the claimed range.  Thus, the cells easily have a moisture content less than 10% by weight whether the cells are dry or wet form.
	In the first paragraph on pg. 504, it is taught that the lipid soluble compounds are found in oil and mainly composed of oleic acid, linoleic acid (i.e., which is c18:2 and triglyceride oil form, not free form).  Table 5 on page 505 also teaches that small amounts of stearic acid are present (i.e., C18:0 in the form of C18H3602 and available). 

Claim 83 recites 50%-73.83% of the oil is an 18:1 lipid in a glycerolipid form.
A glycolipid is a triglyceride. In the first paragraph on pg. 504 of XU, it is taught that the lipid soluble compounds are found in oil and mainly composed of oleic acid, linoleic acid (i.e, which is c18:2 and triglyceride oil form, not free form).  Table 5 on page 505 also teaches that small amounts of stearic acid are present (i.e., C18:0 in the form of C18H3602 and available). 
While the specific amount is not taught, JOHNS teaches the effect of the carbon to nitrogen (C/N) ratio of the medium and the aeration rate on the lipid content and fatty acid composition of Chlorella sorokiniana was investigated using heterotrophic, batch culture. Both parameters had a significant effect (see abstract). 
It would have been obvious to vary the type and amount of oils and fatty acids produced by Chlorella as JOHNS teaches that these amounts can be varied by varying the C/N values in the medium.   Indeed, Xu and Johns work with the same genus of green algae as claimed i.e., – Chlorella and both XU and JOHNS teach Chlorella strains that produced similar lipids.   

Claim 84 recites that the microalgal cells are cultivated heterotrophically in the absence of light.
XU teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph).

Claim 85 recites that the microalgal cells are cultivated in the presence of glucose.
At pg. 500, section 2.3, XU teaches that glucose solution was batch-fed in the medium.

Claim 86 recites that the microalgal cells are cultivated in the presence of a limiting amount of a nutrient for a portion of the culture period.
Claim 87 recites that the nutrient is nitrogen.
As to clams 86-87, XU teaches with the addition of the organic carbon source (glucose) to the medium and the decrease of the inorganic nitrogen source in the medium, the heterotrophic C. protothecoides was cultivated with the crude lipid content up to 55.2% (pg. 500, left column, first paragraph). Thus, XU teaches that nitrogen can be varied and limited to increase lipid content. It would have been obvious to vary the amount of nitrogen and limit nutrients based on the lipid content. 

Claim 88 recites that the aqueous homogenate comprises more than 50% lysed cells.
Claim 89 recites that the aqueous homogenate comprises more than 90% lysed cells.
As to claims 88-89, pg. 500 indicates that the cells are pulverized with a mortar (see 2.4).  It would have been obvious to lyse as many cells as possible so that one could extract as many of the nutrients form the algae as possible.
	
Claim 91 recites that the microalgal flour has a moisture content of 5% or less by weight. 
As to claim 91, Fig.1 teaches that the final products are dried. Thus, it would have been obvious to limit the moisture content with the drying.  

Claim 92 recites that the aqueous homogenate comprises more than 75% lysed cells.
As to claims 88-89, pg. 500 indicates that the cells are pulverized with a mortar (see 2.4).  It would have been obvious to lyse as many cells as possible so that one could extract as many of the nutrients form the algae as possible.

Claim 104 recites that less than 10% by weight of the triglyceride oil is docosahexanoic acid (DHA) (C22:6).
Claim 105 recites that less than 10% by weight of the triglyceride oil is docosahexanoic acid (DHA) (C22:6).
As to claims 104-107, XU does not indicate whether DHA is present.  As DHA is not listed, one skilled in the art would have known that it is because it is present in trivial amounts. There is no rational explanation as to why XU would list amounts of various polyunsaturated fatty acids in recordable amounts but exclude DHA. 
Claim 106 recites that the triglyceride oil is 10-16% C18:2.
Claim 107 recites that the triglyceride oil is 10-16% C18:2. 
As to claims 106-107, 
	In the first paragraph on pg. 504 of XU,  XU teaches that the lipid soluble compounds are found in oil and mainly composed of oleic acid, linoleic acid (i.e, which is c18:2 and triglyceride oil form, not free form).  Table 5 on page 505 also teaches that small amounts of stearic acid are present (i.e., C18:0 in the form of C18H3602 and available). 
While the specific amount is not taught by XU, JOHNS teaches the effect of the carbon to nitrogen (C/N) ratio of the medium and the aeration rate on the lipid content and fatty acid composition of Chlorella sorokiniana was investigated using heterotrophic, batch culture. Both parameters had a significant effect (see abstract). 
It would have been obvious to vary the type and amount of oils and fatty acids produced by Chlorella as JOHNS teaches that these amounts can be varied by varying the C/N values in the medium.   Indeed, Xu and Johns work with the same genus of green algae as claimed i.e., – Chlorella and both XU and JOHNS teach Chlorella strains that produced similar lipids.   


Claims 78, 81 and 90 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP409252707, XU and JOHNS as applied to claims 72-77, 79-80, 82-92, 104-107, 90, 91, 92 above, and further in view of and United States Patent No. 6,824,800 (MITSUYA). 
JP409252707, XU and JOHNS are both silent as to particle size, flow agents and drying with a spray dryer. 
 Claim 78 recites that the drying is performed using a flash dryer or a spray dryer.
Claim 81 recites that the average particle size of particles in the microalgal flour is less than 10 pm.
Claim 90 recites that the drying is performed using a spray dryer.
MISTUSYA teaches an algal raw material that is formed into powder by spray drying (col. 4, lines 5-18).  The average particle size of the particles constituting the powder composition of the present invention (as determined by observation with electron microscope) is usually from about 1 to about 100 um (col. 8, lines 1-5).  This overlaps the claimed size.  Functional food material, as occasion demands there may be appropriately added proteins such as soybean protein and milk protein, carbohydrates such as dextrin; and materials such as silica, calcium tertiary phosphate, calcium of egg shells, and minerals of milk sera (col. 7, lines 15-21).  The powder composition has excellent flavor and palatabilities, is stable, and has excellent flowability.  As a result, the powder composition can be widely used as food materials, and the like (col. 8, lines 27-32). 
Thus, it would have been obvious to spray dry the composition of the above-identified references in accordance with MITSUYA, as MITYSUYA teaches the powder composition has excellent flavor and palatabilities, is stable, and has excellent flowability.

Claim 80 78, 81 and 90 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP409252707, XU and JOHNS as applied to claims 72-77, 79-80, 82-92, 104-107, 90, 91, 92 above, and further in view of Troung, STICKINESS IN FOODS: A REVIEW OF MECHANISMS AND TEST METHODS, International Journal of Food Properties, Volume 4, 2001 (TRUONG). 
Claim 80 recites adding a flow agent prior to the drying step.
The references above are silent as to adding a flow agent.
TRUONG teaches on page 25 that drying aids/flow agents can be added prior to spray drying to reduce stickiness.
Thus, it would have been obvious to one skilled in the art to add a flow agent in the above references, as TRUONG teaches flow agents reduce stickiness. 

NEW GROUNDS OF REJECTION
N/A

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
N/A

(2) Response to Argument

I.	Claims 72-77, 79-80, 82-92, 104-107 ARE OBVIOUS IN VIEW OF JP707, XU and JOHNS
The applicant argues that the Examiner has not made a prima facie case of obviousness because the Examiner has not provided a rationale for the proposed modification of JP ‘707 and Xu in view of Johns.
However, in the first paragraph on pg. 504, XU teaches that the lipid soluble compounds are found in oil and mainly composed of oleic acid, linoleic acid (i.e, which is c18:2 and triglyceride oil form, not free form).  Table 5 on page 505 also teaches that small amounts of stearic acid are present (i.e., C18:0 in the form of C18H3602 and available). Thus, small amounts of C18:0 are taught.
As to varying the amounts, JOHNS teaches that it was known to vary the C/N in an algal culture to vary lipid/fatty acid content (see Table 2 and 3)  AND that these fatty acids are beneficial in ameliorating heart disease (sse pg. 13, left column). 
It would have been obvious to vary the type and amount of oils and fatty acids produced
by Chlorella as JOHNS teaches that these amounts can be varied by varying the C/N values in the
medium. 
Moreover, it is noted that applicant also fails to provide any rationale or reasoning as to why the claimed amounts are critical. 
The recitation is solely to avoid the prior art. 


II. CLAIM 83 IS OBVIOUS IN VIEW OF JP 707, XU and JOHNS

The applicant argues that he Examiner has failed to set forth a prima facie case of obviousness of claim 83 because the features of claim 83 are not taught in the cited references and the Examiner has failed to provide a rationale for modifying JP ‘707 and Xu in view of Johns to provide the features of claim 83.
In particular, it is argued that XU does not teach the claimed amount of C18:1. C18:1 is oleic acid. 
However, in the first paragraph on pg. 504 of XU, it is taught that the lipid
soluble compounds are found in oil and mainly composed of oleic acid, linoleic acid (i.e., which is c18:2
and triglyceride oil form, not free form). Thus, large amounts of oleic are present.  Table 5 on page 505 also teaches that small amounts of stearic acid are present.
It must also be noted that JOHNS teaches the effect of the carbon to nitrogen (C/N) ratio of the medium and the aeration rate on the lipid content and fatty acid composition of Chlorella sorokiniana was investigated using heterotrophic, batch culture. Both parameters had a significant effect (see abstract, Tables 2 and 3 on page 206). 
Thus, it would have been obvious to vary the type and amount of oils and fatty acids produced by Chlorella as JOHNS teaches that these amounts can be varied by varying the C/N values in the medium.   Indeed, Xu and Johns work with the same genus of green algae as claimed i.e., – Chlorella and both XU and JOHNS teach Chlorella strains that produced similar lipids.   


III. CLAIMS 106-107 ARE ALSO OBVIOUS IN VIEW OF JP707, XU and JOHNS

The applicant argues that the Examiner has failed to set forth a prima facie case of obviousness of claims 106-107 because the features of claims 106-107 are not taught in the cited references and the Examiner has failed to provide a rationale for modifying JP ‘707 and Xu in view of Johns to provide the features of claims 106-107. 
Claims 106 and 107 recites that that the triglyceride oil is 10-16% C18:2. 
The applicant argues that XU does not teach this feature. 
In the first paragraph on pg. 504 of XU,  XU teaches that the lipid soluble compounds are found in oil and mainly composed of oleic acid, linoleic acid (i.e, which is c18:2 and triglyceride oil form, not free form).  Table 5 on page 505 also teaches that small amounts of stearic acid are present (i.e., C18:0 in the form of C18H3602 and available).  While the specific amount is not taught by XU, JOHNS teaches the effect of the carbon to nitrogen (C/N) ratio of the medium and the aeration rate on the lipid content and fatty acid composition of Chlorella sorokiniana was investigated using heterotrophic, batch culture. Both parameters had a significant effect (see abstract). 
Thus, XU does teach the presence of C18:2 and JOHNS teaches how to vary the amount by manipulating the culture medium conditions. JOHNS also notes compounds in the left hand column on page 13 that these compounds are beneficial in mitigating heart disease.  Thus, it would have been obvious to vary the amount of C18:2 and other fatty acids based on the desired health benefits. 
It must also be noted that applicant does not cite to any unexpected benefits or criticality regarding the claimed amounts. The recitations are solely to avoid the prior art.   


IV. 	Claims 104-105 ARE OBVIOUS. NONE OF THE REFERENCES SUGGEST THE PRESENCE OF DHA. 
NONE OF THE REFERENCES TEACH THE CLAIMED DHA CONTENT.

The Applicant argues that the Examiner has not shown DHA is absent from XU. 
Claims 104 and 105 recite that less than 10% by weight of the triglyceride oil is docosahexanoic acid (DHA) (C22:6).
At the outset, it is noted that the term “less than” includes zero.  Thus, any amounts from to less than 10% fall within the claimed range. As to XU, there is no mention of DHA. Moreover, XU teaches that the primary fatty acids that are present are oleic, linoleic, and cetane. Moreover, Fig. 5 is directed to a gas chromatograph of acid methyl esters present in the biodiesel with no mention of DHA. It must also be noted that applicant also fails to provide any rationale or reasoning as to why DHA would be present. 
 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        Conferees:

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792     
                                                                                                                                                                                                   /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.